TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00252-CV


In re Wendi Mae Davidson




ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



M E M O R A N D U M   O P I N I O N


Wendi Mae Davidson petitions for a writ of mandamus directing the Tom Green
County district clerk to file Davidson's petition to modify the parent-child relationship and related
motions.  A court of appeals has no jurisdiction to issue a writ of mandamus against a district clerk
unless necessary to enforce its jurisdiction.  Tex. Gov't Code Ann. § 22.221(a) (West 2004);
In re Washington, 7 S.W.3d 181, 182 Tex. App.--Houston [1st Dist.] 1999, orig. proceeding). 
Issuance of citation does not implicate this Court's jurisdiction.  It does implicate the jurisdiction of
the district court, and Davidson may seek relief in that court.  See Tex. Gov't Code Ann. § 24.011
(West 2004).  The petition for writ of mandamus is denied.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   May 26, 2010